Appeal from a judgment of the Supreme Court at Special Term (Harvey, J.), .entered August 13, 1980 in Saratoga County, which granted a motion by certain ■ defendants for summary judgment. Plaintiff brought this action to recover real estate brokerage commissions allegedly earned in connection with the development of a shopping center in Amsterdam, New York. Named in the action as defendants are 15 individuals, partnerships and corporations, including defendants-respondents, all of whom were involved at one time or another in the shopping center project. Defendants-appellants answered the complaint and cross-claimed against defendant S & H Shopping Center, Inc. No cross claims have been asserted against defendants-respondents, who subsequently moved for summary judgment dismissing the complaint as against them. Special Term granted their motion, concluding that plaintiff was unable to produce evidence sustaining any theory of liability against the moving parties. We see no need to address the merits. As the record does not disclose that defendants-appellants have any matured right or claim against defendants-respondents, they are not “aggrieved parties” within the meaning of CPLR 5511 and hence have no standing to appeal (see Helou v Nationwide Mut. Ins. Co., 25 AD2d 179, mot for lv to app den 17 NY2d 424). Appeal dismissed, with costs. Sweeney, J. P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.